DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022, has been entered.
 	Claims 1-8 are pending and examined on the merits.

Drawings
The drawings were received on February 10, 2022.  These drawings are acceptable.

Claim Interpretation
	Claims 2, 4, and 6 recite “The isolated strain of the species Streptomyces variabilis according to” followed by the preceding claim number.  Therefore, they recite the Streptomyces variabilis strain isolated from acid cultures from minerals or mine concentrates (as set forth in the claim they recite), but do not incorporate the limitations regarding the growth in two media (medium comprising 1.5% NaCl and medium comprising mercury) and culturing in a medium containing glycerol-yeast extract as recited in claim they recite.
	Claim 8 recites “The isolated strain of the species Streptomyces sp. according to claim 7.”  Therefore, claim 8 recites the Streptomyces sp. strain isolated from acid cultures from minerals or mine concentrates (as set forth in claim 7), but do not incorporate the limitations regarding the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 5, and 7 are rendered indefinite by the last two lines of each claim: “wherein the isolated strain is cultured in a medium containing glycerol-yeast extract.”  It is unclear how the medium containing glycerol-yeast extract relates to the medium comprising 1.5% NaCl and the medium comprising mercury.  It is unclear whether the medium containing glycerol-yeast extract is distinct from the other media recited in the claims.  It is unclear whether the culturing in a medium containing glycerol-yeast extract is distinct from the growth in a medium comprising 1.5% NaCl and the growth in a medium comprising mercury.  Additionally, it is unclear when the culture in a medium containing glycerol-yeast extract occurs relative to the isolation of the strain, the growth in a medium comprising 1.5% NaCl, and the growth in a medium comprising mercury.  
Streptomyces variabilis strain as set forth in” followed by a sequence identification number.  Likewise, claim 7 is rendered indefinite by the recitation “A Streptomyces sp. isolated strain as set forth in SEQ ID No. 4.”  A bacterial strain is not nucleic acid sequence.  Instead, the bacterial has the nucleic acid sequence.  Since claims 2, 4, 6, and 8 incorporate the strain of claims 1, 3, 5, and 7, respectively, then they are rendered indefinite.  Therefore, claims 1-8 must be rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations in claims 1, 3, 5, and 7 regarding how the isolated strain is grown and cultured are not supported by the specification as filed.  Page 2, second paragraph of the and then growing in another medium.  There is no teaching of the sequence of steps of growing the isolate in a medium comprising 1.5% NaCl (or NaCl as recited in claim 7) followed by growing in a medium comprising mercury.  Moreover, page 2, second paragraph of the specification does not indicate that at the same time, the isolates are cultured in a medium containing glycerol-yeast extract.  
The subsequent section of the specification (page 2, third paragraph), describing the sequencing of the 16S ribosomal DNA of the isolated bacteria, discloses that the bacteria were cultured in a liquid culture medium such as glycerol-yeast extract for the purpose sequencing.  This is drawn to the isolated strain being cultured in a medium containing glycerol-yeast extract.  However, there is no disclosure that this culturing also involves growing the isolated bacteria in a medium comprising 1.5% NaCl (or NaCl as recited in claim 7) and then growing the isolated bacteria in a medium comprising mercury. 
Therefore, the specification as filed does not fully support the limitations of claims 1, 3, 5, and 7.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1, 3, and 5:  The claims recite strains of Streptomyces variabilis.  Claims 1, 3, and 5 require a Streptomyces variabilis strain as set forth in SEQ ID No. 1, 2, and 3, respectively.  These sequences are described on pages 2-4 of the specification:  SEQ ID No. 1 is the sequence for the strain deposited under RGM 2371, SEQ ID No. 2 is the sequence for the strain deposited under RGM 2373, and SEQ ID No. 3 is the sequence for the strain deposited under RGM 2374.  It is noted that these strains are also referred to as AB5, F, and K1A, respectively (page 2, first paragraph).  The instant specification indicates that the strains RGM 2371, RGM 2373, and RGM 2374, were isolated from minerals and concentrates from mines in the Peruvian Andes (page 1, last paragraph; page 2, first paragraph listing the accession numbers of the strains of the invention).  Since the strains RGM 2371, RGM 2373, and RGM 2374 were obtained from a natural source, then they are naturally occurring.  Additionally, claims 1, 3, and 5 recite the process by which the strains were isolated (“isolated from acid cultures from minerals or mine concentrates”) and process of growing and culturing the isolated strain (grown in medium comprising 1.5% NaCl, then grown in a medium comprising mercury, and cultured in a medium Step 2A, Prong One: YES). 
This judicial exception is not integrated into a practical application.  Claims 1, 3, and 5 recite the strain itself, and the process by which the strain is isolated (“isolated of acid cultures…”), grown, and cultured does not integrate the strain into a practical application.  As such, there is no integration of the products of nature into a practical application (Step 2A, Prong Two: NO), and thus the claims are directed to a judicial exception (Step 2A: YES).
Claims 1, 3, and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the claims recite the process by which the strains were isolated (“isolated of acid cultures…”) and a process by which the isolated strains are grown and cultured (grown in medium comprising 1.5% NaCl and then grown in a medium comprising mercury, cultured in a medium containing glycerol-yeast extract), which are ‘additional elements’ to the judicial exception.  Thus the claims are product-by-process claims.  An strain is the same regardless of the method by which is it isolated, grown, and cultured.  Therefore, there are no additional elements that amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 1, 3, and 5 are not eligible subject matter under 35 U.S.C. 101.
Claims 2, 4, and 6:  Claims 2, 4, and 6 recite the limitation that the isolated strains (see ‘Claim Interpretation’ section above) are further grown in the presence of heavy metals.  This 
Claim 7:  The claim recites an isolated strain of Streptomyces sp. as set forth in SEQ ID No. 4.  Page 5, last paragraph of the specification discloses that SEQ ID No. 4 is the sequence of the strain deposited under RGM 2372.  It is noted that this strain is also referred to the C2 strain (page 2, first paragraph of the specification).  The instant specification indicates that the four strains of the invention, including the strain RGM 2372, were isolated from minerals and concentrates from mines in the Peruvian Andes (page 1, last paragraph; page 2, first paragraph listing the accession numbers of the four strains of the invention).  Since the strain RGM 2372 was obtained from a natural source, then the strain is naturally occurring.  Additionally, claim 7 recites the process by which the strain was isolated (“isolated from acid cultures from minerals or mine concentrates”) and the process by which the isolated strain is grown and cultured (grown in a medium comprising NaCl and then grown in a medium comprising mercury), which are ‘additional elements’ to the judicial exception.  These processes of isolation and growth/culturing do not appear to confer any characteristics on the strain that makes it markedly different from its naturally occurring form; the process of isolating, growing, and culturing the strain would not appear to structurally or functionally alter the strain. Therefore, claim 7 recites a ‘product of nature’ exception (Step 2A, Prong One: YES). 
Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 7 recites the strain itself, and the process by which the strain is isolated, grown, and cultured does not integrate the strain into a practical application.  Therefore, there are no additional elements that amount to significantly more than the judicial exception (Step 2B: NO).  As such, claim 7 is not eligible subject matter under 35 U.S.C. 101.
Claim 8:  Claim 8 recites the limitation that the isolated strain (see ‘Claim Interpretation’ section above) is further grown in the presence of heavy metals.  This limitation is directed to the intended use of the isolated strain.  This intended use is an ‘additional element’ to the claimed strain.  The intended use does not integrate the strain into a practical application, and the naturally occurring strain reads on claim 8 since the intended use does not distinguish the strain from its naturally occurring form.   As such, claim 8 is rejected under 35 U.S.C. 101 on the same basis as parent claim 7.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco (Advanced Materials Research. 2015. 1130: 598-601. Published online November 30, 2015. Previously cited).
Pacheco discloses three isolates of Streptomyces variabilis (AB5, F, and K1A) and one isolate of Streptomyces sp. (C2) (abstract), thereby anticipating instant claims 1-8. 
In particular:
According to a sequence search, the sequence of S. variabilis strain AB5 of Pacheco has 100% match with SEQ ID NO: 1 of instant claim 1:
RESULT 1KY608897LOCUS       KY608897                 932 bp    DNA     linear   BCT 20-FEB-2017DEFINITION  Streptomyces variabilis strain AB5 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY608897VERSION     KY608897.1KEYWORDS    .SOURCE      Streptomyces variabilis  ORGANISM  Streptomyces variabilis            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;            Streptomyces.REFERENCE   1  (bases 1 to 932)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     The effect of Streptomyces sp. isolated from acidic cultures of            minerals on plant development in environments polluted with mercury  JOURNAL   Adv Mat Res 1130, 598-601 (2015)REFERENCE   2  (bases 1 to 932)

According to a sequence search, the sequence of S. variabilis strain F of Pacheco has 100% match with SEQ ID NO: 2 of instant claim 3:
RESULT 1KY608878LOCUS       KY608878                1330 bp    DNA     linear   BCT 20-FEB-2017DEFINITION  Streptomyces variabilis strain F 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY608878VERSION     KY608878.1KEYWORDS    .SOURCE      Streptomyces variabilis  ORGANISM  Streptomyces variabilis            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;            Streptomyces.REFERENCE   1  (bases 1 to 1330)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.

According to a sequence search, the sequence of S. variabilis strain K1A of Pacheco has 100% match with SEQ ID NO: 3 of instant claim 5:
RESULT 1KY569642LOCUS       KY569642                1120 bp    DNA     linear   BCT 12-FEB-2017DEFINITION  Streptomyces variabilis strain K1A 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY569642VERSION     KY569642.1KEYWORDS    .

According to a sequence search, the sequence of Streptomyces sp. C2 strain  of Pacheco has 100% match with SEQ ID NO: 4 of instant claim 5:
RESULT 1KY608968LOCUS       KY608968                 980 bp    DNA     linear   BCT 20-FEB-2017
Instant claims 1, 3, 5, and 7 are product-by-process claims.  As pointed out in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Regarding instant claims 2, 4, 6, and 8, these claims are directed to the intended use of the claimed strains.  The intended use does not patentably distinguish a product.  Therefore, Pacheco anticipates claims 2, 4, 6, and 8.
A holding of anticipation is clearly required.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarmiento-Ramirez (PLoS One. 2014. 9(4): e95206. 8 pages).
Sarmiento-Ramirez discloses isolated Streptomyces variabilis strain ACT149 under the GenBank accession number KF179234 (Table 2 on page 4).  
According to a sequence search, the sequence of this strain has 100% match with SEQ ID NO: 1 of instant claim 1:
RESULT 29KF179234
LOCUS       KF179234                1267 bp    DNA     linear   BCT 29-APR-2014
DEFINITION  Streptomyces variabilis strain ACT149 16S ribosomal RNA gene,
            partial sequence.
ACCESSION   KF179234
VERSION     KF179234.1
KEYWORDS    .
SOURCE      Streptomyces variabilis
  ORGANISM  Streptomyces variabilis
            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;

REFERENCE   1  (bases 1 to 1267)
  AUTHORS   Sarmiento-Ramirez,J.M., van der Voort,M., Raaijmakers,J.M. and
            Dieguez-Uribeondo,J.
  TITLE     Unravelling the Microbiome of Eggs of the Endangered Sea Turtle
            Eretmochelys imbricata Identifies Bacteria with Activity against
            the Emerging Pathogen Fusarium falciforme
  JOURNAL   PLoS ONE 9 (4), E95206 (2014)
   PUBMED   24743166
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1267)
  AUTHORS   Sarmiento-Ramirez,J.M., van der Voort,M., Raaijmakers,J.M. and
            Dieguez-Uribeondo,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-JUN-2013) Micologia, Real Jardin Botanico, CSIC,
            Plaza de Murillo 2, Madrid 28014, Spain
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: Sequencher v. 4.2
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1267
                     /organism="Streptomyces variabilis"
                     /mol_type="genomic DNA"
                     /strain="ACT149"
                     /isolation_source="Sea turtle egg"
                     /host="Eretmochelys imbricata"
                     /db_xref="taxon:67372"
                     /country="Ecuador"
     rRNA            <1..>1267
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 932;  DB 135;  Length 1267;
  Best Local Similarity   100.0%;  
  Matches  932;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGGCCACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATA 60              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        225 CCGGCCACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATA 284

Qy         61 TTGCACAATGGGCGAAAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        285 TTGCACAATGGGCGAAAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGT 344

Qy        121 TGTAAACCTCTTTCAGCAGGGAAGAAGCGAAAGTGACGGTACCTGCAGAAGAAGCGCCGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 CTAACTACGTGCCAGCAGCCGCGGTAATACGTAGGGCGCGAGCGTTGTCCGGAATTATTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        405 CTAACTACGTGCCAGCAGCCGCGGTAATACGTAGGGCGCGAGCGTTGTCCGGAATTATTG 464

Qy        241 GGCGTAAAGAGCTCGTAGGCGGCTTGTCACGTCGGTTGTGAAAGCCCGGGGCTTAACCCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        465 GGCGTAAAGAGCTCGTAGGCGGCTTGTCACGTCGGTTGTGAAAGCCCGGGGCTTAACCCC 524

Qy        301 GGGTCTGCAGTCGATACGGGCAGGCTAGAGTTCGGTAGGGGAGATCGGAATTCCTGGTGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        525 GGGTCTGCAGTCGATACGGGCAGGCTAGAGTTCGGTAGGGGAGATCGGAATTCCTGGTGT 584

Qy        361 AGCGGTGAAATGCGCAGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        585 AGCGGTGAAATGCGCAGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCG 644

Qy        421 ATACTGACGCTGAGGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        645 ATACTGACGCTGAGGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCC 704

Qy        481 ACGCCGTAAACGGTGGGCACTAGGTGTGGGCGACATTCCACGTCGTCCGTGCCGCAGCTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        705 ACGCCGTAAACGGTGGGCACTAGGTGTGGGCGACATTCCACGTCGTCCGTGCCGCAGCTA 764

Qy        541 ACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        765 ACGCATTAAGTGCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGAC 824

Qy        601 GGGGGCCCGCACAAGCGGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        825 GGGGGCCCGCACAAGCGGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTAC 884

Qy        661 CAAGGCTTGACATACACCGGAAAGCATCAGAGATGGTGCCCCCCTTGTGGTCGGTGTACA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        721 GGTGGTGCATGGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        945 GGTGGTGCATGGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAG 1004

Qy        781 CGCAACCCTTGTCCCGTGTTGCCAGCAGGCCCTTGTGGTGCTGGGGACTCACGGGAGACC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1005 CGCAACCCTTGTCCCGTGTTGCCAGCAGGCCCTTGTGGTGCTGGGGACTCACGGGAGACC 1064

Qy        841 GCCGGGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1065 GCCGGGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTT 1124

Qy        901 GGGCTGCACACGTGCTACAATGGCCGGTACAA 932
              ||||||||||||||||||||||||||||||||
Db       1125 GGGCTGCACACGTGCTACAATGGCCGGTACAA 1156


Instant claim 1 is a product-by-process claim.  As pointed out in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Though Sarmiento-Ramirez does not disclose the process of isolating, growing, and culturing the strain according to the process recited in the last five lines of instant claim 1, the strain would be the same regardless of the method by which it is isolated, grown, and cultured.  Therefore, Sarmiento-Ramirez anticipates instant claim 1.
Regarding instant claim 2, the claim is directed to the intended use of the claimed strain.  The intended use does not patentably distinguish a product.  Therefore, Sarmiento-Ramirez anticipates instant claim 2.
.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (PLoS One. 2012. 7(8): e42847. 11 pages).
Sun discloses Streptomyces variabilis A4-1 strain having an NCBI accession number JN627183 which was isolated (Table 1 on page 4; page 4, second paragraph).
According to a sequence search, the sequence of this strain has 100% match with SEQ ID NO: 2 of instant claim 3:
RESULT 43JN627183
LOCUS       JN627183                1414 bp    DNA     linear   BCT 15-AUG-2012
DEFINITION  Streptomyces variabilis strain A4-1 16S ribosomal RNA gene, partial
            sequence.
ACCESSION   JN627183
VERSION     JN627183.1
KEYWORDS    .
SOURCE      Streptomyces variabilis
  ORGANISM  Streptomyces variabilis
            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
            Streptomyces.
REFERENCE   1  (bases 1 to 1414)
  AUTHORS   Sun,W., Peng,C., Zhao,Y. and Li,Z.
  TITLE     Functional Gene-Guided Discovery of Type II Polyketides from
            Culturable Actinomycetes Associated with Soft Coral Scleronephthya
            sp
  JOURNAL   PLoS ONE 7 (8), E42847 (2012)
   PUBMED   22880121
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1414)
  AUTHORS   Sun,W. and Li,Z.
  TITLE     Direct Submission
  JOURNAL   Submitted (29-AUG-2011) College of Life Sciences and Biotechnology,
            Shanghai JiaoTong University, 800 Dongchuan Road, Shanghai 200240,
            P.R. China
FEATURES             Location/Qualifiers
     source          1..1414
                     /organism="Streptomyces variabilis"
                     /mol_type="genomic DNA"

                     /isolation_source="soft coral from East China Sea"
                     /db_xref="taxon:67372"
     rRNA            <1..>1414
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 1330;  DB 135;  Length 1414;
  Best Local Similarity   100.0%;  
  Matches 1330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTTCGGGAGGGGATTAGTGGCGAACGGGTGAGTAACACGTGGGCAATCTGCCCTGCACT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 CCTTCGGGAGGGGATTAGTGGCGAACGGGTGAGTAACACGTGGGCAATCTGCCCTGCACT 63

Qy         61 CTGGGACAAGCCCTGGAAACGGGGTCTAATACCGGATACTGACCCGCTTGGGCATCCAAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 CTGGGACAAGCCCTGGAAACGGGGTCTAATACCGGATACTGACCCGCTTGGGCATCCAAG 123

Qy        121 CGGTTCGAAAGCTCCGGCGGTGCAGGATGAGCCCGCGGCCTATCAGCTTGTTGGTGAGGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 CGGTTCGAAAGCTCCGGCGGTGCAGGATGAGCCCGCGGCCTATCAGCTTGTTGGTGAGGT 183

Qy        181 AATGGCTCACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGCGACCGGCCACACTGGGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 AATGGCTCACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGCGACCGGCCACACTGGGA 243

Qy        241 CTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 CTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCGA 303

Qy        301 AAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAAACCTCTTTCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 AAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAAACCTCTTTCA 363

Qy        361 GCAGGGAAGAAGCGAAAGTGACGGTACCTGCAGAAGAAGCGCCGGCTAACTACGTGCCAG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 GCAGGGAAGAAGCGAAAGTGACGGTACCTGCAGAAGAAGCGCCGGCTAACTACGTGCCAG 423


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 CAGCCGCGGTAATACGTAGGGCGCGAGCGTTGTCCGGAATTATTGGGCGTAAAGAGCTCG 483

Qy        481 TAGGCGGCTTGTCACGTCGGTTGTGAAAGCCCGGGGCTTAACCCCGGGTCTGCAGTCGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TAGGCGGCTTGTCACGTCGGTTGTGAAAGCCCGGGGCTTAACCCCGGGTCTGCAGTCGAT 543

Qy        541 ACGGGCAGGCTAGAGTTCGGTAGGGGAGATCGGAATTCCTGGTGTAGCGGTGAAATGCGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        544 ACGGGCAGGCTAGAGTTCGGTAGGGGAGATCGGAATTCCTGGTGTAGCGGTGAAATGCGC 603

Qy        601 AGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCGATACTGACGCTGAGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        604 AGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCGATACTGACGCTGAGG 663

Qy        661 AGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGGTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        664 AGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGGTG 723

Qy        721 GGCACTAGGTGTGGGCGACATTCCACGTCGTCCGTGCCGCAGCTAACGCATTAAGTGCCC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        724 GGCACTAGGTGTGGGCGACATTCCACGTCGTCCGTGCCGCAGCTAACGCATTAAGTGCCC 783

Qy        781 CGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGACGGGGGCCCGCACAAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 CGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGACGGGGGCCCGCACAAG 843

Qy        841 CGGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTACCAAGGCTTGACATAC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 CGGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTACCAAGGCTTGACATAC 903

Qy        901 ACCGGAAAGCATCAGAGATGGTGCCCCCCTTGTGGTCGGTGTACAGGTGGTGCATGGCTG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        904 ACCGGAAAGCATCAGAGATGGTGCCCCCCTTGTGGTCGGTGTACAGGTGGTGCATGGCTG 963


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        964 TCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCTTGTCCC 1023

Qy       1021 GTGTTGCCAGCAGGCCCTTGTGGTGCTGGGGACTCACGGGAGACCGCCGGGGTCAACTCG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1024 GTGTTGCCAGCAGGCCCTTGTGGTGCTGGGGACTCACGGGAGACCGCCGGGGTCAACTCG 1083

Qy       1081 GAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTTGGGCTGCACACGTGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1084 GAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTTGGGCTGCACACGTGC 1143

Qy       1141 TACAATGGCCGGTACAATGAGCTGCGATACCGCGAGGTGGAGCGAATCTCAAAAAGCCGG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1144 TACAATGGCCGGTACAATGAGCTGCGATACCGCGAGGTGGAGCGAATCTCAAAAAGCCGG 1203

Qy       1201 TCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTCGCTAGTAATCGC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1204 TCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTCGCTAGTAATCGC 1263

Qy       1261 AGATCAGCATTGCTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACGTCA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1264 AGATCAGCATTGCTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACGTCA 1323

Qy       1321 CGAAAGTCGG 1330
              ||||||||||
Db       1324 CGAAAGTCGG 1333

Instant claim 3 is a product-by-process claim.  As pointed out in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Though Sun does not disclose the process of isolating, growing, and 
Regarding instant claim 4, the claim is directed to the intended use of the claimed strain.  The intended use does not patentably distinguish a product.  Therefore, Sun anticipates instant claim 4.
A holding of anticipation is clearly required.

Response to Arguments
Applicant’s arguments, filed February 10, 2022, with respect to the objections of claims 1-8, the rejection under 35 U.S.C. 112(b) of claims 1-8, and the rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The claim objections have been overcome by the amendments of claims 1-8.  The amendments of claims 1, 3, 5, and 7 have overcome the rejection under 35 U.S.C. 112(b).  The amendments of claims 1, 3, 5, and 7 have overcome the rejection under 35 U.S.C. 112(a).   Therefore, these objections and rejections have been withdrawn.  However, the amendment filed February 10, 2022, necessitated new grounds of rejection under 35 U.S.C. 112(b) and 112(a).
Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 101.  Applicant asserts that the fact that the strains of the present invention are isolated from a natural source, does not mean that they can be considered a naturally occurring element.  The Examiner respectfully disagrees.  The strains are present at a natural source and thus that signifies they occur in nature.

	Regarding the rejection under 35 U.S.C. 102(a)(1) over Pacheco, Applicant has filed on February 10, 2022, a Verification Statement Pursuant to 37 C.F.R. 1.52(d).  The Examiner notes that the statement indicates that the English language application filed on August 31, 2019, received as US Application No. 16,465,473, is a full, true translation of the text of PCT/PE2017/000030 filed November 30, 2017.  Therefore, an English translation had been filed of PCT/PE2017/000030.  However, no English translation has been filed of Peru Patent Application No. 002505-2016/DIN filed November 30, 2016.  The PCT/PE2017/000030 and Peru Patent Application No. 002505-2016/DIN are distinct documents and are not one and the same.  Though PCT/PE2017/000030 claims priority to Peru Patent Application No. 002505-2016/DIN, this does not mean that they are duplicates.  


	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651